FILED
                            NOT FOR PUBLICATION
                                                                              AUG 8 2019
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NICHOLAS HONCHARIW, Trustee,                      No.   16-17256
Honchariw Family Trust,
                                                  D.C. No.
              Plaintiff-Appellant,                1:16-cv-01183-LJO-BAM

 v.
                                                  ORDER*
COUNTY OF STANISLAUS; BOARD
OF SUPERVISORS OF COUNTY OF
STANISLAUS,

              Defendants-Appellees.


                 On Remand from the United States Supreme Court

Before: SCHROEDER, TORRUELLA,** and FRIEDLAND, Circuit Judges.

      Pursuant to the Supreme Court’s decision in this matter, Honchariw v. Cty.

of Stanislaus, Cal., No. 18-294, 2019 WL 2649780, at *1 (U.S. June 28, 2019), the

case is remanded to the district court for reconsideration in light of Knick v. Twp.

of Scott, Pennsylvania, 139 S. Ct. 2162 (2019).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Juan R. Torruella, United States Circuit Judge for the
First Circuit, sitting by designation.